     Case 5:19-cv-00182 Document 112 Filed 04/09/20 Page 1 of 2 PageID #: 531




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

BLACKBERRY BOTANICALS dba
BLACKBERRY SPRINGS FARM,
NEAL LAFERRIERE,
ELIZABETH LAFERRIERE,
ION MOCCO,
A.L., a minor,
A.L., a minor,
N.L. II, a minor,
Through their parents and next of friends and
MATTHEW P. HALE,

        Plaintiffs,
v.                                                             Civil Action No. 5:19-cv-00182

EQUITRANS MIDSTREAM CORPORATION,
MOUNTAIN VALLEY PIPELINE, LLC,
US TRINITY ENERGY SERVICES, LLC,
SWANSON GROUP AVIATION, LLC, and
AG MAX, LLC,

        Defendants.
                                             ORDER

        COME NOW Plaintiffs Neal and Elizabeth Laferriere, as biological parents and next

friends for minor Plaintiffs A.L., A.L. & N.L. II and filed a Petition with the Court for the

approval of tort claim settlements with Defendants Equitrans Midstream Corporation, Mountain

Valley Pipeline, LLC, US Trinity Energy Services, LLC, Swanson Group Aviation, LLC and

Ag-Max, LLC on behalf of minor Plaintiffs A.L., A.L. & N.L. II.

        The Court does hereby appoint       Michael R. Whitt                         , as guardian

ad litem for minor Plaintiff A.L. in order to protect the interests of this minor.

        The Court does hereby appoint        Michael R. Whitt                        , as guardian

ad litem for minor Plaintiff A.L. in order to protect the interests of this minor.

        The Court does hereby appoint        Michael R. Whitt                        , as guardian
     Case 5:19-cv-00182 Document 112 Filed 04/09/20 Page 2 of 2 PageID #: 532




ad litem for minor Plaintiff N.L. II in order to protect the interests of this minor. *

        Further, the Court ORDERS that this matter be set for a hearing on        May 15, 2020    ,

at    10:00 a.m.       , at with counsel and parties calling 888-273-3658, access code 1039652 .

        The Clerk is ORDERED to send certified copies of this Order to all counsel of record.

        Having reviewed said Petition, the Court hereby ORDERS that said Petition and this

Order be entered on this the 9th        day of         April                   , 2020.




                                                       Frank W. Volk
                                                       United States District Judge




* The Court perceives no conflict arising from the joint representation of the minor plaintiffs by Mr.
Whitt. If counsel or Mr. Whitt detect otherwise, they must notice the Court forthwith and, in no
event, less than ten (10) days prior to the forthcoming hearing. Additionally, counsel have not
shown cause justifying the sealing of the Petition. Counsel may show cause in writing no later than
April 25, 2020. The Petition is provisionally filed under seal. If no writing supporting the seal is
filed, the Court will order the Petition unsealed on April 26, 2020.
